United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1438
Issued: March 27, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On June 22, 2012 appellant, through her attorney, filed timely appeal from March 20 and
May 17, 2012 merit decisions of the Office of Workers’ Compensation (OWCP) Programs.
Pursuant to the Federal Employees’ Compensation Act1 (FECA), 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether OWCP met its burden of proof to justify termination of
appellant’s compensation benefits for her accepted injury effective November 1, 2011; and
(2) whether it properly denied authorization for a left bunionectomy.
FACTUAL HISTORY
On January 25, 2008 appellant, then a 46-year-old letter carrier, filed an occupational
disease claim asserting that she developed strained ligaments and muscle pain in the left foot as a
result of prolonged standing and walking required in her position. OWCP accepted left foot
1

5 U.S.C. §§ 8101-8193.

plantar fasciitis. Appellant stopped work on January 10, 2008 and worked intermittently until
stopping on April 26, 2008.2
Appellant was treated initially in 2008 for left plantar fasciitis by both a podiatrist and a
chiropractor. A July 9, 2008 electromyogram revealed no abnormalities of the left lower
extremity.
On January 28, 2009 OWCP referred appellant to Dr. Robert A. Smith, a Board-certified
orthopedist, to determine if the accepted left foot plantar fasciitis had resolved. In a February 24,
2009 report, Dr. Smith noted findings of tenderness over the plantar aspect of the left heel and a
small bunion deformity of the left foot unrelated to her work duties. He noted confirmation of
the left plantar fasciitis with a magnetic resonance imaging scan, which was consistent with
appellant’s repetitive work duties and related by direct cause. Dr. Smith opined that she was not
at maximum medical improvement. He advised that further chiropractic treatment was not
necessary and that appellant would benefit from shock wave therapy. In a work capacity
evaluation dated February 24, 2009, Dr. Smith returned her to work full time with restrictions.
On February 11, 2009 Dr. W. Scott Newcomb, a podiatrist, treated appellant for left heel
pain. X-rays revealed no evidence of fracture or subluxation and no significant arthritic changes.
Dr. Newcomb diagnosed left foot pain, plantar fasciitis, pronation and hallux valgus.
On June 11, 2009 OWCP referred appellant to Dr. Smith to determine if she had residuals
of her accepted condition. In a June 29, 2009 report, Dr. Smith opined that she continued to have
chronic plantar fasciitis related to her work activities. He noted that appellant had not reached
maximum medical improvement.
Dr. Smith agreed with appellant’s physician’s
recommendation for shock wave therapy to treat the left refractory plantar fasciitis. In a work
capacity evaluation he noted that appellant could return to work full time with restrictions.
On March 9, 2010 OWCP again referred appellant to Dr. Smith to determine if she had
residuals of her accepted condition. In an April 26, 2010 report, Dr. Smith noted findings of
chronic plantar fasciitis, a small bunion of her great toe and mild hammertoes. He opined that
the diagnoses and treatment of the small bunion of the great toe and mild hammertoes were
unrelated to the accepted work injury. Dr. Smith indicated that the proposed release of the
plantar fascia was related to the accepted left plantar fasciitis; however, he opined that the
bunionectomy surgery was unrelated to the accepted work-related condition. He noted that
appellant was not at maximum medical improvement. Dr. Smith opined that she could work full
time with restrictions.
On April 27, 2010 appellant’s attorney requested authorization for surgery for her
diagnosed plantar fasciitis and bunion deformity.
Appellant submitted reports from
Dr. Robert K. Cohen, a podiatrist, from April 12 to 26, 2010, who treated her for left foot pain,
which began in 2007. Dr. Cohen noted findings on examination and diagnosed chronic and
acute plantar fasciitis of the left foot, metatarsalgia, secondary to neuritis with possible neuroma
2

Appellant filed a claim for an injury occurring on December 5, 2005, which was accepted for, sprain of the right
ankle, open wound of the right knee, ankle and leg and sprain of the lumbar region, file number xxxxxx949. On
December 19, 2002 she alleged that she sustained a back injury which was denied by OWCP file number
xxxxxx204. These claims are not before the Board at this time.

2

and hallux rigidus of the left first metatarsophalangeal joint. The podiatrist recommended
cortisone injections, orthotics, night splints and left foot plantar fasciotomy and bunionectomy.
Dr. Cohen opined that appellant’s plantar fascia pain appeared to be related to the original work
injury and was the result of a compensatory gait pattern. He noted that as a result of the
compensatory gait pattern the bunion deformity may have been aggravated; however, noted that
the actual bunion deformity was hereditary in nature. In reports dated May 13 and July 5, 2010,
Dr. Cohen noted diagnoses and recommended a bunionectomy with first metatarsal osteotomy of
the left foot, plantar fasciotomy of the left plantar fascia and plasma injections. He noted a
relationship between the December 5, 2007 injury and appellant’s current symptoms and advised
because of her injuries she developed a compensatory gait causing her current symptoms. On
July 14, 2010 Dr. Cohen performed a left foot bunionectomy and a plantar fasciotomy and
diagnosed left foot hallux abducto valgus/first metatarsal phalangeal joint and left foot plantar
fasciitis.
On September 21, 2010 appellant requested retroactive authorization by OWCP of the
July 14, 2010 surgery performed by Dr. Cohen. In reports dated August 4 and September 24,
2010, Dr. Cohen recommended postsurgery physical therapy and opined that appellant was
totally disabled from work for four to six weeks.
OWCP found that a conflict of medical opinion existed between Dr. Cohen, who
indicated that the July 14, 2010 surgery was medically necessary, that appellant sustained
residuals of her work-related injuries and was totally disabled, and Dr. Smith, who determined
that the bunionectomy surgery was not work related and that she could return to work full time
with restrictions.
To resolve the conflict OWCP, on October 5, 2010, referred appellant to a referee
physician, Dr. Jerry L. Case, a Board-certified orthopedist. In an October 26, 2010 report,
Dr. Case noted reviewing the record, including the history of her work injury and examining
appellant. Examination revealed a slight limp on the left, limitation of motion with flexion and
extension and tenderness over the metatarsal phalangeal joint and plantar fascia. He diagnosed
status post endoscopic plantar fasciotomy of the left foot and bunionectomy of the left foot.
Dr. Case opined that appellant could not return to work as a letter carrier at that time. However,
he noted that appellant could perform duties involving walking and standing for short periods of
time. Dr. Case advised that she had not reached maximum medical improvement but would do
so in four to six weeks at which time she could return to unrestricted duty as a letter carrier. He
concurred with Dr. Smith who opined that the plantar fasciitis surgery was work related;
however, advised that the bunionectomy was unrelated to appellant’s employment.
On December 22, 2010 OWCP offered appellant a position, part time, four hours per day
as a modified city carrier effective January 3, 2011. On March 25, 2011 appellant accepted the
position and returned to work.
In a decision dated January 5, 2011, OWCP denied the surgical bunionectomy of the left
foot on the grounds that the surgery was neither warranted nor causally related to appellant’s
accepted work-related left foot plantar fasciitis.
On April 12, 2011 appellant requested a review of the written record. She submitted
reports from Dr. Cohen dated January 20 to May 5, 2011, who diagnosed status post
3

bunionectomy, plantar fasciotomy and metatarsalgia of the left foot, improving. In a February 3,
2011 duty status report, Dr. Cohen noted that appellant could return to work full time with
restrictions on March 7, 2011.
On July 13, 2011 an OWCP hearing representative vacated the January 5, 2011 decision
and remanded the case for further medical development. The hearing representative found that
Dr. Case’s report was insufficiently rationalized to carry the weight of the evidence and that he
improperly relied on the opinion of Dr. Smith, the second opinion physician. The hearing
representative advised that the medical necessity of the bunionectomy was not identified in the
medical conflict statement and the questions to the referee were incomplete.
On July 19, 2011 OWCP referred appellant to Dr. Case for reevaluation and a
supplemental report. In an August 8, 2011 report, Dr. Case noted an essentially normal
examination with minimal limitation of motion with flexion and extension in the metatarsal
phalangeal joint. He diagnosed status post endoscopic plantar fasciotomy of the left foot and
bunionectomy of the left foot on July 14, 2010. Dr. Case noted that appellant was status post one
year after left foot surgery with no complaints of pain around the plantar fascia or bunionectomy.
He opined that she was capable of returning to work full time without restrictions as a letter
carrier. Dr. Case noted that the bunion was a preexisting congenital condition, which gradually
worsened with time and opined that the letter carrier walking route or an altered gait would not
cause worsening of the bunion. Rather, he advised that a bunion became more symptomatic as it
deviated laterally toward the fifth toe.
Appellant submitted reports from Dr. Cohen dated July 7 and 8, 2011, who noted that she
was progressing with pain and stiffness improving.
In a decision dated September 15, 2011, OWCP denied the requested bunionectomy
finding that the surgery was neither warranted nor causally related to the accepted work injury.
On September 20, 2011 appellant requested a hearing.
On September 19, 2011 OWCP proposed to terminate all benefits finding that Dr. Case’s
October 26, 2010 and August 8, 2011 reports established no continuing residuals of her workrelated conditions. In a September 28, 2011 statement, appellant disagreed with the proposed
termination and asserted that Dr. Case’s reports were not well reasoned and insufficient to be the
weight of the evidence. She submitted an April 12, 2010 report from Dr. Cohen, previously of
record.
In a decision dated November 1, 2011, OWCP terminated appellant’s compensation
benefits effective the same day finding that the medical evidence established that she had no
continuing residuals of her accepted conditions.
On November 4, 2011 appellant requested an oral hearing that was held on
February 29, 2012. She submitted reports from Dr. Cohen dated July 7 to December 19, 2011,
who noted her status and opined that she could continue light-duty work.
In a decision dated March 20, 2012, an OWCP hearing representative affirmed the
September 15, 2011 decision denying appellant’s request for surgery.

4

In a decision dated May 17, 2012, an OWCP hearing representative affirmed a
November 1, 2011 decision terminating appellant’s medical and compensation benefits.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim, it has the burden of justifying termination or modification
of compensation benefits.3 After it has determined that an employee has disability causally
related to his or her federal employment, OWCP may not terminate compensation without
establishing that the disability has ceased or that it is no longer related to the employment.4 The
right to medical benefits for an accepted condition is not limited to the period of entitlement for
disability. To terminate authorization for medical treatment, OWCP must establish that a
claimant no longer has residuals of an employment-related condition, which requires further
medical treatment.5
ANALYSIS -- ISSUE 1
OWCP accepted appellant’s claim for left foot plantar fasciitis. It found that a conflict in
medical opinion existed between appellant’s podiatrist, Dr. Cohen, who opined that, the July 14,
2010 surgery was work related, appellant had residuals of her work injuries and she was totally
disabled and Dr. Smith, an OWCP referral physician, who determined that the bunionectomy
surgery was not work related and that she could work full time with restrictions. Thus, OWCP
referred appellant to Dr. Case to resolve the conflict.
The Board finds that, under the circumstances of this case, the opinion of Dr. Case is
sufficiently well rationalized and based upon a proper factual background such that it is entitled
to special weight and establishes that residuals of appellant’s work-related condition ceased.
Where there exists a conflict of medical opinion and the case is referred to an impartial specialist
for the purpose of resolving the conflict, the opinion of such specialist, if sufficiently well
rationalized and based upon a proper factual background, is entitled to special weight.6
In an October 26, 2010 report, Dr. Case diagnosed status post endoscopic plantar
fasciotomy of the left foot and bunionectomy of the left foot. He noted physical findings of a
slight limp on the left, limitation of motion with flexion and extension and tenderness over the
metatarsal phalangeal joint and plantar fascia. Dr. Case opined that appellant could work fulltime limited duty with walking and standing for short periods of time. He advised that she would
reach maximum improvement within four to six weeks and then return to unrestricted letter
carrier duty. Dr. Case opined that the bunionectomy performed on the left foot was unrelated to
any work injury. In his August 8, 2011 supplemental report, he noted an essentially normal
examination and diagnosed plantar fasciotomy and bunionectomy of the left foot. Dr. Case
opined that appellant was status post one year after left foot surgery with no complaints of pain
in the area of the plantar fascia or bunionectomy. He advised that a bunion was a preexisting
3

Gewin C. Hawkins, 52 ECAB 242 (2001); Alice J. Tysinger, 51 ECAB 638 (2000).

4

Mary A. Lowe, 52 ECAB 223 (2001).

5

Id.; Leonard M. Burger, 51 ECAB 369 (2000).

6

Solomon Polen, 51 ECAB 341 (2000). See 5 U.S.C. § 8123(a).

5

congenital condition which gradually worsened over time and was unrelated to her work injury.
Dr. Case further opined that appellant’s letter carrying walking route or altered gait would not
cause a worsening of the bunion rather the bunion became more symptomatic as it deviated
toward the fifth toe. He opined that appellant was capable of returning to work full time without
restrictions as a letter carrier.
The Board finds that Dr. Case had full knowledge of the relevant facts and evaluated the
course of appellant’s condition. Dr. Case is a specialist in the appropriate field. He clearly
opined that appellant had no work-related reason for disability at the time that wage-loss and
medical benefits were terminated. Dr. Case’s opinion as set forth in his reports of October 26,
2010 and August 8, 2011 is found to be probative evidence and reliable. The Board finds that his
opinion constitutes the weight of the medical evidence and is sufficient to justify OWCP’s
termination of wage-loss and medical benefits for the accepted conditions.
After Dr. Case’s examination, appellant submitted reports from Dr. Cohen who
diagnosed status post bunionectomy and plantar fasciotomy and metatarsalgia of the left foot,
improving. In a February 3, 2011 duty status report, Dr. Cohen noted that she was status post
fasciotomy and bunionectomy and could work full time with restrictions. Other reports from
him dated July 7 to December 19, 2011 noted that the diagnosed mild plantar fasciitis was under
control and he opined that appellant could continue to work full-time light duty. Although
Dr. Cohen supported that she had continuing symptoms, none of the reports specifically address
how any continuing condition or disability was causally related to the accepted employment
condition of December 5, 2007.7 Rather, he opined that appellant could return to work full-time
limited duty. The Board also notes that OWCP did not accept the diagnosed bunion and
bunionectomy as being work related.8
Consequently, the medical evidence submitted after Dr. Case’s reports is insufficient to
overcome his report or to create another conflict in the medical evidence.9 The Board finds that
his opinion constitutes the weight of the medical evidence and is sufficient to justify OWCP’s
termination of wage-loss and medical benefits for appellant’s accepted condition.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

7

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).
8

See Jaja K. Asaramo, 55 ECAB 200 (2004) (for conditions not accepted or approved by OWCP, the claimant
bears the burden of proof to establish that the condition is causally related to the employment injury).
9

See S.J., Docket No. 09-1794 (issued September 20, 2010) (submitting a report from a physician who was on
one side of a medical conflict that an impartial specialist resolved is generally insufficient to overcome the weight
accorded to the report of the impartial medical examiner or to create a new conflict). See also Michael Hughes, 52
ECAB 387 (2001); Howard Y. Miyashiro, 43 ECAB 1101, 1115 (1992); Dorothy Sidwell, 41 ECAB 857 (1990).
The Board notes that Dr. Cohen’s report did not contain new findings or rationale on causal relationship upon which
a new conflict might be based.

6

LEGAL PRECEDENT -- ISSUE 2
Section 8103 of FECA10 provides that the United States shall furnish to an employee who
is injured while in the performance of duty, the services, appliances and supplies prescribed or
recommended by a qualified physician, which OWCP considers likely to cure, give relief, reduce
the degree or the period of disability or aid in lessening the amount of monthly compensation.11
In interpreting this section of FECA, the Board has recognized that OWCP has broad discretion
in approving services provided under section 8103, with the only limitation on OWCP’s
authority being that of reasonableness.12 Abuse of discretion is generally shown through proof
of manifest error, clearly unreasonable exercise of judgment or actions taken which are contrary
to both logic and probable deductions from established facts. It is not enough to merely show
that the evidence could be construed so as to produce a contrary factual conclusion.13 In order to
be entitled to reimbursement for medical expenses, a claimant must establish that the
expenditures were incurred for treatment of the effects of an employment-related injury.14
Proof of causal relationship in a case such as this must include supporting rationalized
medical evidence. Thus, in order for a surgery to be authorized, appellant must submit evidence
to show that the requested procedure is for a condition causally related to the employment injury
and that it is medically warranted. Both of these criteria must be met in order for OWCP to
authorize payment.15
ANALYSIS -- ISSUE 2
As noted, OWCP accepted the claim for left foot plantar fasciitis. On April 27, 2010
Dr. Cohen requested authorization to perform a left foot bunionectomy. OWCP determined that
a conflict in medical opinion existed between appellant’s attending podiatrist, Dr. Cohen, who
indicated that the need for the bunionectomy was attributable to appellant’s work and Dr. Smith,
an OWCP referral physician, who determined that the bunionectomy surgery was not work
related. OWCP referred appellant to Dr. Case to resolve the conflict.
The Board finds that, under the circumstances of this case, the opinion of Dr. Case is
sufficiently well rationalized and based upon a proper factual background such that it is entitled
to special weight and establishes that the July 14, 2010 bunionectomy surgery was not work
related. Where there exists a conflict of medical opinion and the case is referred to an impartial
specialist for the purpose of resolving the conflict, the opinion of such specialist, if sufficiently
well rationalized and based upon a proper factual background, is entitled to special weight.16
10

Supra note 1.

11

5 U.S.C. § 8103; see Thomas W. Stevens, 50 ECAB 288 (1999).

12

James R. Bell, 52 ECAB 414 (2001).

13

Claudia L. Yantis, 48 ECAB 495 (1997).

14

Cathy B. Mullin, 51 ECAB 331 (2000).

15

Id.

16

Solomon Polen, supra note 6. See 5 U.S.C. § 8123(a).

7

In an October 26, 2010 report, Dr. Case diagnosed status post endoscopic plantar
fasciotomy of the left foot and bunionectomy of the left foot. He noted that the bunionectomy
performed on the left foot was unrelated to any work injury. In a supplemental report, dated
August 8, 2011 Dr. Case advised that appellant’s diagnosed bunion was a preexisting and
congenital condition and unrelated to her work injury. He opined that the bunion gradually
worsened with time and that neither her letter carrier walking route nor an altered gait would
cause worsening of the bunion. Rather, appellant’s bunion became more symptomatic as it
deviated laterally toward the fifth toe and became more prominent in shoes.
The Board finds that Dr. Case’s opinion as set forth in his reports of October 26, 2010
and August 8, 2011 is probative evidence and reliable. The Board finds that his opinion
constitutes the weight of the medical evidence and establishes that the July 14, 2010 left foot
bunionectomy was unrelated to appellant’s employment.
After Dr. Case’s examination appellant submitted reports from Dr. Cohen dated
January 20 to May 5, 2011, who noted diagnoses and eventually returned her to work full time
with restrictions. Other reports from Dr. Cohen dated July 7 to December 19, 2011 continued
noting diagnoses and her work status. The Board notes that appellant’s claim was not accepted
for a left foot bunion. These reports did not explain the causal connection between the left foot
bunion and subsequent bunionectomy and the accepted occupational disease claim accepted for
left foot plantar fasciitis of December 5, 2007.17
Consequently, the medical evidence submitted after Dr. Case’s reports are insufficient to
overcome his report or to create another conflict in the medical evidence. The Board finds that
his opinion constitutes the weight of the medical evidence and is sufficient to establish that the
July 14, 2010 left foot bunionectomy was not indicated in the treatment of appellant’s
employment-related occupational disease commencing on December 5, 2007.
For a surgical procedure to be authorized, a claimant must show that the surgery is
medically warranted and is for a condition causally related to an employment injury.18 Because
appellant did not submit a reasoned medical opinion explaining how the accepted occupational
disease caused or contributed to her need for a left foot bunionectomy, OWCP properly acted
within its discretionary authority to deny authorization for the requested surgery. Therefore, the
Board finds that OWCP did not abuse its discretion under section 8103 in denying approval of
left foot bunionectomy.
On appeal, appellant asserts that Dr. Case’s reports were flawed as they were based on an
inaccurate job history and an inaccurate statement of accepted facts. The Board has reviewed
Dr. Case’s reports and cannot fault them on this ground. Dr. Case reviewed appellant’s history
and, as noted above, demonstrated an awareness of her job duties as a carrier. The impartial
medical adviser addressed her work duties noting in his October 2010 report that she worked
“full duty as a walking letter carrier in the city of Philadelphia, being on her feet all day in a
17

A.D., 58 ECAB 149 (2006) (medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship).
18

5 U.S.C. § 8103; see also R.C., 58 ECAB 238 (2006) (where the Board found that, for a surgery to be
authorized, a claimant must submit evidence to show that the requested procedure is for a condition causally related
to the employment injury and that it is medically warranted).

8

walking route” and in his August 2011 report he noted that appellant “has returned to work
walking a partial mail route in Pennsylvania on 2011. [Appellant] did not start her walking route
until April, but now she is walking six blocks of her route.” The Board finds that Dr. Case set
forth his opinion based on an accurate knowledge of her work duties. Appellant further asserts
Dr. Case’s reports were unrationalized and insufficient to carry the weight of the evidence. The
Board also finds this argument without merit. Dr. Case provided findings on examination,
reviewed the diagnostic testing and demonstrated an awareness of appellant’s work duties. The
impartial medical adviser addressed appellant’s accepted injury and asserted that she did not
have residuals of the left foot plantar fasciitis and found the bunion to be a congenital condition
unrelated to her work duties. Therefore, the Board finds this argument to be without merit.
CONCLUSION
The Board finds that OWCP has met its burden of proof to terminate benefits effective
November 1, 2011. The Board also finds that OWCP properly denied appellant’s claim for
authorization of the left foot bunionectomy.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 17 and March 20, 2012 are affirmed.
Issued: March 27, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

9

